UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 or [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52747 NEOLOGIC ANIMATION INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Jindi Garden, Boyage, Xihu District, Hangzhou, Zhejian, P.R. China N/A (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES [] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] YES [X] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) [] YES [X] NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. [] YES [] NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 185,000,000 common shares issued and outstanding as of November 19, 2013. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements . 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations . 12 Item 3. Quantitative and Qualitative Disclosure About Market Risks . 18 Item 4. Controls and Procedures . 18 PART II – OTHER INFORMATION 18 Item 1. Legal Proceedings . 18 Item 1A. Risk Factors . 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds . 18 Item 3. Defaults Upon Senior Securities . 19 Item 4. Mine Safety Disclosures . 19 Item 5. Other Information . 19 Item 6. Exhibits . 19 SIGNATURES . 21 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements The consolidated financial statements of Neologic Animation Inc., included herein were prepared, without audit, pursuant to rules and regulations of the Securities and Exchange Commission. 3 Neologic Animation Inc. (A Development Stage Company) Consolidated Balance Sheets (Unaudited) September 30, December 31, Assets Current assets Cash and cash equivalents $ 40,105 $ 94,906 Total assets $ 40,105 $ 94,906 Liabilities and Shareholders' Deficit Current liabilities Accounts payable and accrued expenses $ 12,170 $ 41,417 Due to related parties 685 685 Short-term loan - third party 111,998 166,900 Short-term loan - related party 21,000 21,000 Convertible notes payable, net of discount $50,629 12,371 - Derivative Liabilities 72,839 - Total current liabilities 231,063 230,002 Commitments and Contingencies Stockholders' Deficit Preferred stock, $0.00001 par value, 100,000,000 shares authorized, none issued and outstanding - - Common stock, $0.00001 par value, 400,000,000 shares authorized, 185,000,000 shares issued and outstanding 1,850 1,850 Additional paid-in deficit 2,565 (9,685) Accumulated other comprehensive income 67 67 Subscription receivable (50,000) (50,000) Accumulated deficit (145,440) (77,328) Total stockholders' deficit (190,958) (135,096) Total liabilities & stockholders' deficit $ 40,105 $ 94,906 The accompanying notes are an integral part of these unaudited consolidated financial statements
